Citation Nr: 1039329	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from 
April 12, 2005 to February 5, 2006, and in excess of 30 percent 
as of February 6, 2006 for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which granted service connection for PTSD and assigned it a 50 
percent rating effective from April 12, 2005 to February 5, 2006 
and a 30 percent rating effective from February 6, 2006.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to an initial rating in excess of 
50 percent prior to February 6, 2006, and in excess of 30 percent 
as of February 6, 2006 for PTSD.  
For the following reasons, the Board finds that further 
development is warranted before this claim can be properly 
adjudicated. 

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran when warranted.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a new VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Here, the Veteran was last afforded a VA examination to evaluate 
his PTSD in February 2006.  This examination is almost five years 
old.  Moreover, the Veteran stated in his January 2007 VA Form 9 
that his PTSD had increased in severity since the February 2006 
VA examination was conducted.  Accordingly, the Veteran should be 
scheduled for a new examination to assess the current level of 
severity of his PTSD.  See Green and Schafrath, both supra.  

The agency of original jurisdiction (AOJ) should also take this 
opportunity to obtain the Veteran's VA treatment records 
pertaining to PTSD since 2006.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain copies of records 
of psychiatric treatment that the Veteran may 
have received at the Cleveland VA Medical 
Center (Brecksville Campus) since March 2006. 

2.  Then, the AOJ should schedule the Veteran 
for a VA psychiatric examination to assess 
the current level of severity of his service-
connected PTSD.  The entire claims file and a 
copy of this REMAND must be provided to the 
examiner prior to the examination.  The 
examiner must indicate in the examination 
report that the evidence in the claims file 
has been reviewed. 

The examiner should identify the nature, 
frequency, and severity of the Veteran's PTSD 
symptoms and any resulting functional 
impairment.  In addition, the examiner should 
provide a global assessment of functioning 
(GAF) score with an explanation of the 
significance of the score assigned as it 
pertains to the Veteran's service-connected 
PTSD and its manifestations.  

The examiner should also provide an opinion 
addressing the degree of industrial 
impairment resulting from the Veteran's PTSD 
and support this opinion with a thorough 
explanation.  

3.  After the above development, and any 
other development deemed necessary after 
receipt of evidence pursuant to the above 
paragraphs, is completed, the AOJ should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


